Citation Nr: 0843718	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  08-19 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  He served in the Republic of Vietnam and is a 
recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The veteran appeared for a Board 
hearing in October 2008.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
previously denied in unappealed May 2003 and June 2005 rating 
decisions.

2.  Evidence received since the June 2005 rating decision is 
new to the claims file and establishes a diagnosis of PTSD.

3.  The veteran participated in combat with the enemy in 
Vietnam, as indicated by his receipt of the Purple Heart 
medal.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

2.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's fully favorable disposition 
of the matter on appeal, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's initial claim for service 
connection for PTSD was denied in a May 2003 rating decision 
on the basis that the evidence of record, including a May 
2003 VA examination report, did not show this disorder.  The 
veteran was notified of this denial in June 2003.  His Notice 
of Disagreement (NOD) was not received until July 2004, more 
than one year later, and he was informed in an RO letter 
issued in the same month that the NOD was untimely.  
Accordingly, in light of 38 U.S.C.A. § 7105(c) and 38 C.F.R. 
§ 20.302, the May 2003 rating decision is final.  

Subsequently, the RO again denied the veteran's claim in June 
2005 on the basis that new and material evidence had not been 
received to reopen the claim.  Again, the RO cited to the 
absence of a PTSD diagnosis.  The veteran was notified of 
this decision in the same month but did not respond until his 
current claim was received in December 2006, well over a year 
later.  The Board therefore finds that the June 2005 rating 
decision is final under 38 U.S.C.A. § 7105(c) and 38 C.F.R. 
§ 20.302, and the question for the Board now is whether new 
and material evidence has been received by the RO in support 
of the veteran's claim since the issuance of that decision.

In this regard, the record now includes an October 2008 
report from Melchor Mercado, M.D., the veteran's private 
psychiatrist.  This report contains an Axis I diagnosis of 
PTSD.  Given that this diagnosis has now been established, 
which was not the case prior to the earlier rating decisions, 
the claim for service connection for PTSD must be reopened on 
the basis of the receipt of new and material evidence.

The Board will now address the claim on its merits.  In this 
regard, the Board notes that service connection for PTSD 
requires: (1) medical evidence showing a diagnosis of the 
condition; (2) a link, established by the medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

As noted above, the veteran is a recipient of the Purple 
Heart Medal, indicating his participation in combat with the 
enemy.  Consequently, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

In this regard, during his October 2008 consultation with Dr. 
Mercado, the veteran described his in-service injuries and 
seeing dead bodies in Vietnam.  He reported an olfactory 
sensation of decaying bodies as a result.  Dr. Mercado 
correspondingly rendered a diagnosis of PTSD, and the report 
of this consultation contains no indication of a nonservice-
related stressor that might have resulted in PTSD.  

Accordingly, it is the conclusion of the Board that the 
veteran has a current diagnosis of PTSD based upon in-service 
stressful experiences established in light of 38 U.S.C.A. 
§ 1154(b).  Therefore, the criteria for service connection 
for PTSD have been met, and the claim is granted in full.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for PTSD, and service connection for 
PTSD is granted.


____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


